CONCURRING OPINION
Rao, Chief Judge:
I concur in the result solely on the ground that the merchandise involved herein consists of forgings of iron or steel, not machined, not tooled, and not otherwise processed after forging, of other than alloy iron or steel, and therefore falls within item 608.25.
According to the record the merchandise is manufactured by the following process: Steel billets are heated in a furnace to forging-temperature and are then taken to the f orging hammer where they are beaten into a platter or string of forgings of the shape desired. The *217platter, still at forging temperature, is put into another machine called a punch press where the separate forgings are punched out of the platter. In this operation the flashings or scrap metal surrounding the basic shapes are removed and holes which are part of the shape are completely punched out. It appears from the photograph of the merchandise in various stages (figure 9 of exhibit 2) that the contour of the platter included blind cavities. The punching process evidently removed the material in the center.
The issue here is whether the merchandise has been processed after forging. Obviously the first operation performed on the steel billet was a forging operation. The removal of the flashings and the punching out of the holes are also part of the forging process. Saltonstall v. Wiebusch, 156 U.S. 601 (1895); E. Dillingham, Inc., et al. v. United States, 61 Cust. Ct. 33, C.D. 3522 (1968); McGraw-Hill Encyclopedia of Science & Technology, Volume 5, page 470; The Making, Shaping and Treating of Steel, 8th edition, pages 999-1001.
In the publication last cited, the following is included under the heading “Principal Forging Operations”:
Piercing and punching are performed by forcing a solid punch into hot steel to form a cavity. Piercing is employed to make a blind cavity by displacement without removal of metal. Punching produces a hole that extends through the entire section and both displaces and removes metal in the form of a slug. * * *
The language in heading 73.07 of the Nomenclature for the Classification of Goods in Customs Tariffs, generally referred to as the Brussels Nomenclature, covering “pieces roughly shaped by forging, of iron or steel” is substantially different from that in the superior heading to item 608.25 of the Tariff Schedules of the United States. Therefore, consideration of the explanatory notes to the Brussels Nomenclature is not pertinent. Extrinsic aids may be resorted to where a statute is ambiguous or to verify a position otherwise arrived at, but not to create doubt where none exists. V.H. Nahrgang v. United States, 51 CCPA 76, C.A.D. 840 (1964); Rifkin Textiles Corp. v. United States, 54 CCPA 138, C.A.D. 925 (1967); Universal Transcontinental Corp. v. United States, 40 CCPA 54, C.A.D. 497 (1952); United States v. J.E. Bernard & Co., Inc., 42 CCPA 69, C.A.D. 573 (1954); C.J. Tower & Sons v. United States, 46 CCPA 36, C.A.D. 692 (1958).
The tariff provision here provides for forgings, not machined, not tooled, and not otherwise processed after forging. It may not be further limited by adding the word “rough.”